Order affirmed, with costs, on the authority of Raymond v. Clement (118 App. Div. 528; affd., 194 N. Y. 560). All concurred, except Kruse, P. J., and Foote, J., who dissented upon the ground that there must be a substantial compliance with *969the statute* to make an effective vote; and it appearing that the statute was not complied with, as has been adjudicated in the proceeding to which the Commissioner was a party [See Matter of Kline, 185 App. Div. 945], are of opinion that the action of the Commissioner in refusing the certificate was unwarranted.

 See Consol. Laws, chap. 34 (Laws of 1909, chap. 39), § 13, as amd. by Laws of 1910, chap. 485. Since amd. by Laws of 1918, chap. 473.— [Rep.